Citation Nr: 0529296	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-01 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to service connection for left forearm 
disability, claimed as secondary to a left shoulder 
disability.

3.  Entitlement to service connection for right elbow 
disability.

4.  Entitlement to service connection for stomach disability.

5.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A July 2001 rating decision 
denied entitlement to service connection for bilateral 
shoulder, left forearm, right elbow, and stomach 
disabilities.  A notice of disagreement was filed in July 
2001, a statement of the case was issued in January 2002, and 
a substantive appeal was received in March 2002.  A January 
2003 rating decision denied entitlement to service connection 
for multiple sclerosis.  A notice of disagreement was filed 
in November 2003, a statement of the case was issued in 
November 2004, and a substantive appeal was received in 
November 2004.  The veteran testified at a Board hearing in 
July 2005 with regard to his claim of service connection for 
multiple sclerosis.  He indicated that he had no testimony 
regarding the remaining claimed disabilities.

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.



FINDINGS OF FACT

1.  Bilateral shoulder disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is any current bilateral shoulder disability 
otherwise related to such service.

2.  Left forearm disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current left forearm disability otherwise related 
to such service.

3.  Right elbow disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current right elbow disability otherwise related 
to such service.

4.  Stomach disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current stomach disability otherwise related to 
such service.



CONCLUSIONS OF LAW

1.  Bilateral shoulder disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Left forearm disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  Right elbow disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  Stomach disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2001.  The letter predated the July 2001 rating decision.  
See id.  Subsequently, the veteran was issued another VCAA 
letter in November 2004.  The VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Moreover, with regard to the four issues being addressed on 
the merits in this decision, the Board finds that the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In November 2000, the veteran claimed entitlement to service 
connection for bilateral shoulder disability, left forearm 
disability as a result of his left shoulder disability, right 
elbow disability, and stomach disability.  In his claim, the 
veteran did not provide any specifics with regard to his 
claimed disabilities, such as an injury sustained in service, 
or any treatment rendered or complaints in service.  In his 
notice of disagreement and substantive appeal, the veteran 
also did not provide any specifics with regard to any claimed 
incidents in service.

Upon review of the veteran's service medical records, the 
only complaints are related to back pain and a diagnosis of 
spondylolysis was rendered.  The veteran was medically 
discharged due to his spondylolysis.  On a Report of Medical 
History completed by the veteran in February 1981, the 
veteran checked the "No" box with regard to stomach, liver 
or intestinal trouble, and painful or 'trick' shoulder or 
elbow.  On examination performed for separation purposes in 
February 1981, the veteran's upper extremities, and abdomen 
and viscera were clinically evaluated as normal.

Upon review of the veteran's post-service medical records, a 
November 1991 private clinical record reflects that the 
veteran was in an automobile accident and subsequently 
complained of neck pain radiating to his left shoulder.  An 
April 1997 private clinical record reflects that the veteran 
began having trouble with his arms off and on since November 
1996.  The examiner noted that past medical history with his 
arms was negative with regard to previous problems.  On 
physical examination, both shoulders and both elbows were 
sore and tender, the right shoulder and right elbow worse 
than the left.  The diagnosis rendered was right lateral 
epicondylitis, and shoulder bursitis.

With regard to the complaints of a "stomach" disability, 
upon review of the veteran's post-service medical records, in 
September 1994 the veteran complained of left lower quadrant 
abdominal pain.  A colonoscopy was performed which revealed a 
tortuous redundant colon, suboptimal prep, normal cecum, and 
small internal hemorrhoids.  Post-service medical records do 
not contain any other treatment specifically related to the 
"stomach."

Based on a review of the entirety of the evidence of record, 
there is no evidence to suggest an etiological relationship 
between the veteran's claimed disabilities and his period of 
active service.  Service medical records do not reflect 
complaints or treatment related to the shoulders, elbow, 
forearm, or stomach.  Upon separation from service, the only 
disability reflected was spondylolysis.  As discussed above, 
the only complaints related to the abdomen were recorded in 
treatment records dated in September 1994, approximately 13 
years after separation from service.  With regard to the 
shoulder, the earliest discernable date of any complaints 
related to the left shoulder was in 1991, approximately 10 
years after separation from service.  Subsequent records 
reflect complaints related to the arms and shoulders in 
November 1996, approximately 15 years after separation from 
service.  The Board is thus presented with an evidentiary 
record which shows no complaints or findings of shoulder, 
elbow, forearm, or stomach disabilities at the time of his 
discharge from service.  Although the veteran claims that 
such disabilities are as a result of his active service, 
there is no supporting evidence of continuity of pertinent 
symptomatology.  The negative clinical and documentary 
evidence post-service for 10 to 15 years is more probative 
than the remote assertions of the veteran.

The Board also notes that the veteran did not reference any 
complaints of shoulder, elbow, forearm, or stomach 
disabilities when he filed a claim of service connection for 
unrelated disorders in August 1981, nor did he voice any 
complaints related to these disabilities when he underwent a 
VA examination in January 1987.  This suggests that the 
veteran at that time did not believe he had the claimed 
disabilities at those times since it is reasonable to expect 
that he would have reported them with the other unrelated 
disorders. There is otherwise no supporting evidence of 
shoulder, elbow, forearm, or stomach disabilities for a 
number of years after service.

The preponderance of the evidence is against a finding that 
any claimed bilateral shoulder, right elbow, left forearm, or 
stomach disability is related to service.  It follows that 
there is no such state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral shoulder 
disability is not warranted.  Entitlement to service 
connection for left forearm disability is not warranted.  
Entitlement to service connection for right elbow disability 
is not warranted.  Entitlement to service connection for 
stomach disability is not warranted.  To this extent, the 
appeal is denied.




REMAND

In light of VCAA, the Board has determined that further 
evidentiary development is necessary with regard to the claim 
of service connection for multiple sclerosis.

At the July 2005 Board hearing, the veteran reported that he 
was in receipt of social security disability benefits for 
multiple sclerosis.  The RO should request the entirety of 
the veteran's records from the Social Security Administration 
(SSA).

A diagnosis of multiple sclerosis was rendered in 2001 by the 
veteran's private physician, Samuel F. Hunter, M.D.  Dr. 
Hunter opined that upon review of the veteran's medical 
history, it is possible that he had symptoms of multiple 
sclerosis as far back as the 1980s.  The evidence of record 
contains the veteran's service medical records which reflect 
a diagnosis of spondylolysis, and post-service medical 
records from the 1980s which reflect complaints related to 
the back, which included complaints of spasms.  The veteran 
should be afforded a VA examination for the specific purpose 
of determining the etiology of his diagnosed multiple 
sclerosis, including an assessment as to the likely date of 
onset and whether the veteran exhibited symptomatology in 
service, or within seven years of separation from service.  
38 C.F.R. §§ 3.159(c)(4), 3.307(a)(3), 3.309(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the entirety 
of the veteran's SSA records.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed multiple sclerosis.  The RO 
should forward the veteran's claims 
file to the VA examiner.  This examiner 
should review the entire claims file, 
to include the veteran's service 
medical records and post-service 
medical records from the 1980s, and 
provide an opinion as to the likely 
date of onset of the veteran's multiple 
sclerosis and whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the multiple 
sclerosis is etiologically related to 
any findings noted in service or within 
the seven year presumptive period 
following service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

3.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
service connection for multiple 
sclerosis.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him an opportunity to respond 
before this case is returned to the 
Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


